MATTHIAS, J.
1. Where in the dishharge of official duty a polce officer fails to take that precaution or exercise that eare which due regard for otheis requires, resulting in injury, his conduct constitutes misfeasance.
2. A surety on the bond of a motor cycle police officer with a condition that he “shall faithfully perform the duties of the office of policeman of said city” is liable for the negligent operation of a motor vehicle by such officer in the performance of his official duties.
Judgment affirmed.
Marshall, CJ., Day, Allen, Kinkade, Robinson and Jones, JJ., concur.